Name: Council Regulation (EEC) No 2194/91 of 25 June 1991 on the transitional period for freedom of movement of workers between Spain and Portugal, on the one hand, and the other Member States, on the other hand
 Type: Regulation
 Subject Matter: Europe;  employment;  European construction;  labour market
 Date Published: nan

 29. 7. 91 Official Journal of the European Communities No L 206/ 1 I (Vlcfc whose publication is obligatory) COUNCIL REGULATION (EEC) No 2194/ 91 of 25 June 1991 on the transitional period for freedom of movement of workers between Spain and Portugal, on the one hand, and the other Member States, on the other hand Whereas this examination has shown that the achievement of the free movement of workers between the Member States is not likely to cause a deterioration in the various national labour markets ; Whereas the measures of derogation provided for in Articles 56 ( 1 ) and 216 ( 1 ) of the Act of Accession should accordingly be adapted to take account of the new data; Whereas the particular situation of the Luxembourg labour market should also be taken into account, THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to the Act of Accession of Spain and Portugal , and in particular Articles 56 (2 ) and 216 (2 ) thereof, Having regard to the proposal from the Commission, Whereas Articles 56 ( 1 ) and 216 ( 1 ) of the Act of Accession provide for a period during which measures of derogation to the freedom of movement of workers could be maintained between Spain and Portugal , on the one hand , and the other Member States , on the other hand; whereas this period was to end on 31 December 1992 with the exception of relations between Spain and Portugal , on the one hand, and Luxembourg, on the other hand, for the purposes of which, in accordance with the third subparagraph of paragraph 1 of the said Articles, the period was to end on 31 December 1995 ; Whereas , in accordance with Articles 56 (2) and 216 (2) of the Act of Accession, the Council has examined the report from the Commission on the results of the application of the measures of derogation referred to in paragraph 1 of the said Articles ; HAS ADOPTED THIS REGULATION: Sole Article 1 . The measures referred to in Article 56 ( 1 ), first and second subparagraphs , and Article 216 ( 1 ), first and second subparagraphs , of the Act of Accession shall cease to apply after 31 December 1991 . 2 . The measures referred to in Article 56 ( 1 ), third subparagraph , and Article 216 ( 1 ) third subparagraph , of the Act of Accession shall cease to apply after 31 December 1992. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Luxembourg, 25 June 1991 . For the Council The President J.-C . JUNCKER